          Case 5:19-cv-00999-JD Document 22 Filed 01/27/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

Date: January 27, 2020


MICHAEL SMITH, Individually and On               )
Behalf of all Others Similarly Situated,         )
                                                 )
                     Plaintiffs,                 )
vs.                                              )      Case No. CIV-19-00999-JD
                                                 )
TARGET CORPORATION,                              )
                                                 )
                     Defendant.                  )

ENTER ORDER:

       On counsel’s representation that the parties have reached a settlement, the

Status/Scheduling Conference set for February 5, 2020, at 11:30 a.m. is STRICKEN.

Counsel is not required to file their Joint Status Report due January 27, 2020.

ENTERED AT THE DIRECTION OF THE HONORABLE JODI W. DISHMAN.


                                           CARMELITA REEDER SHINN, CLERK


                                           By:   /s/ Nyssa Vasquez
                                                    Deputy Clerk
